Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25BM

SEVENTIETH AMENDMENT

TO THE

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This SEVENTIETH AMENDMENT (the “Amendment”) is made by and between CSG Systems,
Inc. (“CSG”) and Charter Communications Holding Company, LLC, a Delaware limited
liability company (“Customer”). The effective date of this Amendment is the date
last signed below (the "Effective Date").  CSG and Customer entered into that
certain Amended and Restated CSG Master Subscriber Management System Agreement
(CSG document No. 2298875) dated February 9, 2009, as amended (the “Agreement”),
and now desire to further amend the Agreement in accordance with the terms and
conditions set forth in this Amendment. If the terms and conditions set forth in
this Amendment shall be in conflict with the Agreement, the terms and conditions
of this Amendment shall control. Any terms in initial capital letters or all
capital letters used as a defined term but not defined in this Amendment shall
have the meaning set forth in the Agreement. Upon execution of this Amendment by
the Parties, any subsequent reference to the Agreement between the Parties shall
mean the Agreement as amended by this Amendment. Except as amended by this
Amendment, the terms and conditions set forth in the Agreement shall continue in
full force and effect according to their terms.

 

Now, therefore, CSG and Customer agree to the following as of the Effective
Date:

 

1.  Customer desires to use and CSG agrees to provide Customer with Electronic
Only Ad Page Print and Mail functionality in which targeted messages or
advertisements will be incorporated as text and graphics on an image page within
a data frame (not to exceed 8 1/2 x 11 per page) and will be included only with
electronic versions of Customer's statements.  The Electronic Only Ad Pages will
not be included with Customer's printed statements; as a result, color
saturation restrictions will not apply. The Electronic Only Ad Page will be
stored by CSG in PDF format which will enable clickable components (e.g., URL,
clickable graphics, etc) to be selected and placed by Customer on the Electronic
Only Ad Page for Customer's use with its Subscribers.  Each Electronic Only Ad
Page will be stored by CSG and available to Customer for a period of ***** (**)
**** from the date that such Electronic Only Ad Page is available to Customer
(the "Storage Period").  Following expiration of the Storage Period, the
applicable Electronic Only Ad Page will not be available to Customer.  

 

For purposes of clarification, Electronic Only Ad Page functionality will be
available to Customer for its Connected Subscribers upon execution of this
Amendment and an LOA for implementation for which Customer will not be assessed
an implementation fee.  In the event Customer wishes to use Electronic Only Ad
Page functionality for Customer's subscribers who receive Print and Mail
Services only, such functionality shall only be made available to such Customer
subscribers upon execution by CSG and Customer of a separate Statement of Work
for implementation which will include set up fees.  Set up fees for such Print
and Mail subscribers only and any revisions to the Electronic Only Ad Page
requested by Customer will be billed as set forth in the Agreement.

 

2.  As a result, upon execution of this Amendment and pursuant to the terms and
conditions of the Agreement, Schedule F, "FEES," CSG SERVICES,, Section III.,
Payment Procurement, Direct solutions (Print and Mail) Subsection 2), "Statement
Processing," shall be amended to add a new subsection "f" to include the fees
set forth below for the Electronic Only Ad Page for Customer's Connected
Subscribers and other subscribers, described in this Amendment.

 

Description of Item/Unit of Measure

Frequency

Fee

2)  Statement Processing:

 

 

f) Electronic Only Ad Page Fee, per ***** **** (Note 7) (Note 8)

*******

$******

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

Note 7: The Electronic Only Ad Page Fee, above, includes storage of the
Electronic Only Pages as described in Section 1 of the Seventieth Amendment
under CSG document No. 4105354 for the applicable Storage Period.

Note 8: Support Services for the Electronic Only Ad Page functionality shall be
pursuant to Subsection 7)b), "Other Print and Mail Ancillary Service Fees;
Support Services," of Schedule F, "FEES," CSG SERVICES,, Section III., Payment
Procurement, Direct solutions (Print and Mail).

 

IN WITNESS WHEREOF the Parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Mike Ciszek

 

 

By:  /s/ Joseph T. Ruble

 

Name:  Mike Ciszek

 

Name:  Joseph T. Ruble

 

Title:  VP, Billing & Collections

 

Title:  EVP, CAO & General Counsel

 

Date:  5/6/15

 

Date:  8 May 2015

 